{¶ 36} I respectfully dissent. I believe that the operation of the Lorain Metropolitan Housing Authority is clearly a governmental function. It is created by the legislative branch of the government. It only exists because of the government's declaration that it may exist. It is operated by a political subdivision *Page 19 
if the subdivision chooses to operate it on a voluntary basis, pursuant to legislative requirements. It functions to promote health, safety, and welfare of its citizens. Because it exists, it functions for the common good of all citizens by providing housing for those that would otherwise be living on the streets.
 {¶ 37} Therefore, I would affirm the trial court's decision finding the Lorain Metropolitan Housing Authority to be protected by governmental immunity. *Page 1